

116 HR 4800 IH: Prohibiting the Life-Ending Industry of Fetal Organ Exchange Act
U.S. House of Representatives
2019-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4800IN THE HOUSE OF REPRESENTATIVESOctober 22, 2019Mr. Watkins introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title IV of the Public Health Service Act to prohibit sale or transactions relating to
			 human fetal tissue.
	
 1.Short titleThis Act may be cited as the Prohibiting the Life-Ending Industry of Fetal Organ Exchange Act or the Pro-LIFE Act. 2.Prohibiting sale or transactions relating to human fetal tissueSection 498B(e) of the Public Health Service Act (42 U.S.C. 298g–2(e)) is amended by striking paragraph (3) and inserting the following new paragraph:
			
 (3)The term valuable consideration includes— (A)any payment made or debt incurred;
 (B)any gift, honorarium, or recognition of value bestowed; (C)any price, charge, or fee which is waived, forgiven, reduced, or indefinitely delayed,
 (D)any loan or debt which is canceled or otherwise forgiven; (E)the transfer of any item from one person to another or provision of any service or granting of any opportunity for which a charge is customarily made, without charge or for a reduced charge; and
 (F)any payments associated with the transportation, implantation, processing, preservation, quality control, or storage of human fetal tissue..
		